PER CURIAM.
This is an appeal from an order which found a valid written contract existing between the plaintiff and the defendant and granted a decree of specific performance in favor of the plaintiff ordering the defendant to convey all real property and appurtenant water and grazing rights described in the contract.
*275In December, 1947, the defendant Arthur Livingston orally agreed to sell the plaintiff Archie Beckstrom a total of 374 sheep, a grazing permit for 900 sheep and 283 acres of land and water rights in Utah County. The price is contested, the plaintiff claiming it to be $16,200 and the defendant claiming $17,800. From December, 1947, to June 1, 1949, respondent paid $6,300 on the oral agreement at which time the parties entered a written agreement for the above mentioned sheep, land, water and grazing rights for a recited consideration of $10,000. The plaintiff claims, and the trial court found, that certain credits were due the plaintiff at the time of the written agreement and that the recited consideration of $10,000 represented the complete balance due on the oral contract. From June 1, 1949, to January 12, 1953, plaintiff paid $9,481.25 principal and interest on the contract and on October 15, 1953, tendered final payment in the amount of $920, which was not accepted by the defendant because it was claimed to be substantially insufficient.
The defendant claims that the lower court erred in its finding, (1) that $16,200 was the original agreed consideration and that $10,000 was the balance due at the time the written contract was executed, (2) that the plaintiff was entitled to certain credits and, (3) that the plaintiff was entitled to specific performance of the written contract.
After a review of the record and the briefs we conclude that there is ample evidence to substantiate the judgment rendered by the trial court and we therefore do not disturb its findings.
Affirmed. Costs to the respondents.